DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 07/02/2019
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,603,777. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the applications can be found in the patent as such, claim 1 is found in claim 1 and claim 5 and 7; claim 2 is found in claim 7; claim 3 is found in claim 5; claim 4 is found in claim 7 and ; claim 5 is in claim 7 and 8; claim 6 is found in claim 8; claim 7 is found in claim 8; claim 8 is found in claim 9; claim 9 is found in claim 9; claim 10 is found in claim 10; claim 11 is found in claim 7; claim 12 is found in claim 2; claim 13 is found in claim 5 and 7; claim 14 is found in claim 1; claim 16 Is found in claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites the limitation "the rear cover" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as --a rear cover--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1- 5, 7-13, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hempe (U.S. 2003/0163924).

In regards to claim 1. Hempe discloses a power tool comprising: a tool housing (at least 104, 108, and 112); a motor housing (outside of stator 38 see fig. 10 and 25) disposed within the tool housing (illustrated in fig. 1) and having a substantially-cylindrical main body (illustrated in at least fig. 10) having an open end (open at bell 168 illustrated in fig. 10 has open end 345) and a rear end (near rear bell 160 see fig. 11) at least partially closing the main body (see fig. 11 the body of the motor housing 38 is closed by the bell 160 except for the shaft 200) disposed opposite the open end (illustrated in at least fig. 16); a brushless DC (BLDC) motor disposed within the motor housing (see at least paragraph 4,6, and 49 as well as element 10), the motor including: a stator assembly (38 see paragraphs 51 and fig. 4) received through the open end of the motor housing and secured within the main body (illustrated in at least fig. 
In regards to claim 2. Hempe discloses The power tool of claim 1, Hempe further discloses wherein the mating portion comprises a substantially cylindrical portion (back of bell 160 having legs 260a-c) arranged to mate around a circumferential portion (164) of the motor housing at or near the rear end of the motor housing (see at least fig. 12).
In regards to claim 3. Hempe discloses The power tool of claim 2, Hempe further discloses wherein the motor housing comprises a plurality of guide rails (304a) on its outer surface, and the cylindrical portion comprises a plurality of legs (260a) that slidingly mate with the guide rails of the motor housing (see at least fig. 12 and paragraph 62).
Hempe discloses the power tool of claim 2, Hempe further discloses wherein the mounting bracket further comprises a planar portion (274) extending radially outwardly from the substantially cylindrical portion, and a plurality of mount posts (276 see fig. 12 and 13b) located around the planar portion (fig. 13b).
In regards to claim 5. Hempe discloses the power tool of claim 4, Hempe further discloses wherein the plurality of mount posts extends outwardly at an angle from the planar portion (they are perpendicular to the planar portion).
In regards to claim 7. Hempe discloses The power tool of claim 5, Hempe further discloses wherein the plurality of mount posts is arranged along a circumference (circumference of portion 274) having a larger diameter than the substantially cylindrical portion (illustrated in fig. 11 the portion 274 extend out radially farther than the cylindrical portion such that a circumference connected the post 276 is greater than the circumference of the cylindrical portion).
In regards to claim 8. Hempe discloses The power tool of claim 4, Hempe further discloses wherein the power switch circuit comprises a plurality of Insulated-Gate Bipolar Transistors (IGBTs) (illustrated in fig. 19 the lower section of the area within dashed line 173) configured as a three-phase bridge driver circuit (see at least paragraphs 54, 68, and 70), and at least one heat sink (176) mounted on the PCB in thermal communication with the IGBTs (see at least paragraph 70), a rear cover (104) and the mounting bracket together defining at least one peripheral opening (360) adjacent the motor control and power module to allow passage of air to the heat sink (see at least paragraph 81).
In regards to claim 9. Hempe discloses The power tool of claim 8, Hempe further discloses wherein the at least one heat sink includes a curved surface (illustrated in at least fig. 16, 21, 22) that substantially covers a side surface and a top surface of the plurality of IGBTs (the IGBTs are in power box 180 located below the heat sink see fig. 16), and a plurality of fins projecting outwardly from the curved surface (see at least fig. 16, 21, 22).
Hempe discloses The power tool of claim 8, Hempe further discloses wherein the motor further comprises a fan (144) rotatably coupled to the rotor assembly (see fig. 6) generating an airflow path (see at least paragraph 81), and the rear end of the motor housing comprises at least one opening (see at least paragraphs 82 and 83) to provide fluid communication between the motor fan and the motor control and power module to provide the airflow path through the at least one peripheral opening in contact with the heat sink, through the mounting bracket, and into the motor housing (see at least paragraphs 81-84).
In regards to claim 11. Hempe discloses the power tool of claim 2, Hempe further discloses wherein the substantially cylindrical portion is sized to fittingly receive the rear end of the motor housing therein (see at least fig. 11 and 12).
In regards to claim 12. Hempe discloses the power tool of claim 2, Hempe further discloses further comprising a plurality of motor terminals (191 and 192) axially extending from the stator assembly and protruding through a plurality of openings (264) of the rear end of the motor housing, the plurality of motor terminals being received within the substantially cylindrical portion of the mounting bracket and electrically coupled to the power switch circuit via a plurality of motor wires (see at least paragraphs 62, 71, and 94).
In regards to claim 13. Hempe discloses the power tool of claim 1, Hempe further discloses wherein the mounting bracket comprises wire routing and retention features on an inner portion thereof for receiving motor wires from the motor (190 illustrated in fig. 16 and at least paragraphs 70, 71, 72, and 73).
In regards to claim 17. Hempe discloses the power tool of claim 1, Hempe further discloses wherein the motor housing comprises a radially-extending slot (216) formed at or near the rear end thereof (see at least paragraph 69), the power tool further comprising a positional sensor board (193) 
In regards to claim 18. Hempe discloses The power tool of claim 17, Hempe further discloses wherein the mounting bracket comprises at least one axially-projecting finger (212) arranged to engage an outer end of the positional sensor board to hold the positional sensor board within the slot (see at least paragraph 69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hempe (U.S. 2003/0163924) in view of Camilleri (U.S. 2014/0265664).
In regards to claim 6. Hempe discloses The power tool of claim 4, Hempe further discloses a rear cover (104)
Hempe does not discloses the rear cover configured to mate with the plurality of mount posts to support the motor control and power module proximate the rear end of the motor housing.
Camilleri teaches a rear cover (42) configured to mate with the plurality of mount posts to support the motor control and power module proximate the rear end of the motor housing (see at least paragraph 17, 18, fig. 1, and fig. 5).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Hempe with the rear cover construction of Camilleri such that the rear cover mates with the mounting bracket for the purpose of isolating the PCB from the motor and to create a more direct air flow path as taught by Camilleri in at least paragraph 17, 18, and 20 also illustrated in at least fig. 1.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hempe 
(U.S. 2003/0163924).
In regards to claim 14. Hempe discloses The power tool of claim 1, Hempe further discloses further comprising at least one battery receptacle accommodated on the tool housing (see at least paragraph 6, 49 and claim 18), the battery receptacle being adapted to receive a battery pack (see at least paragraph 6, 49 and claim 18).
Hempe does not disclose the battery pack having a maximum voltage of at least 60 volts.
It would have been obvious to one having ordinary skill in the art at the time of filling to select a battery with any appropriate operating voltage range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 6 and 54 applicant has not disclosed any criticality for the claimed limitations.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hempe (U.S. 2003/0163924) in view of Beyerl (U.S. 2014/0361645).
In regards to claim 15. Hempe discloses The power tool of claim 14, Hempe further discloses further comprising a battery management module (169) comprising a secondary printed circuit board (PCB) (169) disposed within the tool housing near the battery receptacle and at a distance from the PCB (see at least fig. 16), and a battery-management controller being a programmable device mounted on the secondary PCB (see at least paragraphs 68, 69, 70 and  fig. 19), the second controller being 
Hempe does not disclose the signal related to at least one of a temperature or voltage of the battery pack from the battery receptacle and mange an operation of the battery pack accordingly.
Beyerl teaches a controller (130) being configured to receive a signal (paragraph 37) related to at least one of a temperature or voltage of the battery pack from the battery receptacle and mange an operation of the battery pack accordingly (see at least paragraph 37).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Hempe with the teaching of a controller configured to receive a signal from the battery as taught by Beyerl for the purpose of including protection capabilities as taught by Beyerl in at least paragraph 37.
In regards to claim 16. Hempe in view of Beyerl discloses The power tool of claim 15, Hempe further discloses wherein the battery management module is disposed along a plane that is substantially perpendicular to the PCB (see at least paragraph 67 it is known to place some of the low voltage components, such as the battery management module, perpendicular to a PCB with both low voltage and power components for the purpose of shielding and proper operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731